         Case 2:15-cr-00205-TLN-EFB Document 135-2 Filed 02/27/20 Page 1 of 1

 1                                  CERTIFICATE OF SERVICE BY MAIL

 2          The undersigned hereby certifies that she is an employee in the Office of the United States

 3   Attorney for the Eastern District of California and is a person of such age and discretion to be

 4   competent to serve papers.

 5          That on February 27, 2020, she served a copy of the GOVERNMENT’S MOTION FOR

 6   LEAVE TO FILE ON MARCH 23, 2020 and [PROPOSED] ORDER PERMITTING FILING BY

 7   MARCH 23, 2020, by placing said copy in a postpaid envelope addressed to the person hereinafter

 8   named, at the place and address stated below, which is the last known address, and by depositing said

 9   envelope and contents in the United States Mail at Sacramento, California.

10 Addressee:

11 Matthew D. Muller
   1684 Decoto Rd.
12 #274
   Union City, CA 94587
13

14   Dated: February 27, 2020

15
                                                      By: /s/ Shelley Crossley
16                                                        SHELLEY CROSSLEY
                                                          Legal Assistant
17

18

19

20
21

22

23

24

25

26

27

28
